DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on July 21, 2022.
Claims 1, 5, 9-10, 17, and 20 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 17, and 20 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's arguments filed July 21, 2022 regarding the rejection of claims 1, 17, and 20 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding amended claims 1, 17, and 20 Bledsoe does not teach or suggest the underlined portion of the following limitations, determining a reference pattern that models the periodicity or pseudo-periodicity of the training time series data in the sub-windows with no anomalies greater than a threshold anomaly with respect to the periodicity or pseudo-periodicity, wherein the reference pattern comprises a series of N sample points of reference values spanning the reference time period and separated from one another by the inter-sample time interval; time aligning the N sample points of the runtime observation window with the N sample points of the reference pattern as disclosed in Applicants’ invention.
Applicant’s arguments with respect to amended claims 1, 17, and 20 and other like claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of this limitation. The limitation argued, among others, was added to the independent claim only on amendment and necessitated a new search and grounds of rejection. The limitation has been rejected using a new reference, Achin et al. (US 2018/0046926) (hereinafter Achin).

Regarding claims 1, 17, and 20 an, applicant argues that any purported combination of Bledsoe and Bhargava is not proper for modifying teachings of Bledsoe with those of Bhargava.
With regarding b) Applicant argues the motivation to combine of Bledsoe and Bhargava is invalid. However, the rationale is complete and proper in view of the established standards for the rejections under 35 U.S.C. 103(a). The factual inquiries  set forth in Graham v. John Deere Co,, 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness. Examiner further indicates that, TSM has been superseded by KSR. Accordingly the references supplied by the Examiner in the previous office action covers the claimed limitations. The rejections are thus sustained. Applicant is requested to review the prior art of record for further consideration. In this case, examiner respectfully disagrees with applicant’s assertions. The primary reference, Bledsoe relates to forecasting of time series data, in which time series data is a sequence of data points representing samples or observations. The secondary reference, Bhargava relates to business rhythm metrics  associated with data points within time intervals. The references are in the same field of endeavor, such as business management database systems. The motivation to combine can be found in Col.
3, lines 32-34, Bhargava states "enables efficient mining of real network traffic data to discover metric patterns not previously known to exist", which is the motivational reason to combine Bledsoe and Bhargava. Discovering metric patterns improves future experience; therefore it would have been obvious to combine Bledsoe and Bhargava.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements filed 04/12/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because MPEP 609.04(a) requires, “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.” 
For example, NPL Cite No 2  fail to identify the date of publication including at least the month and year.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe et al. (US 2018/0300737) (hereinafter Bledsoe) in view of Bhargava et al. (US 7,783,745) (hereinafter Bhargava), and in further view of Matselyukh (US 2019/0124099) (hereinafter Matselyukh) and Achin et al. (US 2018/0046926) (hereinafter Achin).
Regarding claim 1, Bledsoe teaches a method comprising: obtaining training time series data from a production database (see Fig. 1, para [0026], para [0031], discloses time-series forecasting server collecting data sets (training time series data) with time series data points from data repositories (production database)), the training time series data spanning an observation time window and comprising a series of values of a metric at regularly-spaced sample points in time, the regular spacing equal to an inter-sample time interval (see para [0020], para [0026], discloses time series data sets evenly spaced over time according to a constant spaced time interval, such as year, month, day, hour, second (inter-sample interval)); analyzing the training time series data to determine one of a periodicity or a pseudo- periodicity of the training time series data across a plurality of consecutive, repeating sub- windows that span the observation time window, each equal in size to a reference time period and each spanned by the same number N of sample points of metric values, wherein N is a positive integer greater than one (see Fig. 2, Table 1, para [0022, 0026], para [0032], discloses determining predictor variables that are relevant to time series data points, including number of time series samples that include vector values, in which the time series observations are evenly spaced according to spaced time interval); determining a reference threshold (see para [0085], discloses predetermining a threshold); obtaining runtime time series data from the production database, the runtime time series data spanning a runtime observation widow equal to the reference time period, and comprising runtime values of the metric at N sample points in time, separated from one another by the inter- sample time interval (see Figs. 1-2, para [0025-0026], para [0038-0039], discloses obtaining time series data from data repositories for time series data points of respective time intervals for determined characteristics of times series data).
Bledsoe does not explicitly teach determining a reference pattern that models the periodicity or pseudo-periodicity of the training time series data in the sub-windows with no anomalies greater than a threshold anomaly with respect to the periodicity or pseudo-periodicity, wherein the reference pattern comprises a series of N sample points of reference values spanning the reference time period and separated from one another by the inter-sample time interval; time aligning the N sample points of the runtime observation window with the N sample points of the reference pattern; storing the reference pattern and the reference threshold in a reference database; computing runtime deviations between the runtime values and the reference values of the reference pattern at each of the N time aligned sample points; identifying each of zero or more runtime deviations having an absolute value that exceeds the reference threshold as an anomaly; and graphically displaying each identified anomaly and its corresponding sample time in a display device of the computing system.
Bhargava teaches storing the reference pattern and the reference threshold in a reference database (see Fig. 6, col. 21 ln 9-14, discloses storing statistical parameters and threshold in data repository); computing runtime deviations between the runtime values and the reference values of the reference pattern at each of the N time aligned sample points (see col. 19 ln 5-30, discloses computing deviations between metrics for a particular time period and threshold for the particular time period, and triggering an action in response to detecting a value that surpasses the threshold); identifying each of zero or more runtime deviations having an absolute value that exceeds the reference threshold as an anomaly (see col. 3 ln 41-45, and col. 19 ln 58-67, discloses identifying deviations localized to particular time windows, generating a alert when a metric value exceeds threshold, the alert indicating a detected anomaly).
Bledsoe/Bhargava are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe to compute runtime deviations from disclosure of Bhargava. The motivation to combine these arts is disclosed by Bhargava as “enables efficient mining of real network traffic data to discover metric patterns not previously known to exist” (Col 3, lines 32-34) and computing runtime deviations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bledsoe/Bhargava do not explicitly teach graphically displaying each identified anomaly and its corresponding sample time in a display device of the computing system.
Matselyukh teaches graphically displaying each identified anomaly and its corresponding sample time in a display device of the computing system (see Fig. 4, para [0096], discloses displaying identified anomaly plotted with respect to time).
Bledsoe/Bhargava/Matselyukh are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe/Bhargava to display identified anomaly from disclosure of Matselyukh. The motivation to combine these arts is disclosed by Matselyukh as “improved anomaly detection apparatus and method that can reduce the number of false positive detections (i.e. false alarms where the traffic is in fact normal traffic) whilst also improving the overall detection rate to ensure a higher proportion of true anomalies are detected” (para [0008]) and displaying identified anomaly is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bledsoe/Bhargava/Matselyukh do not explicitly teach determining a reference pattern that models the periodicity or pseudo-periodicity of the training time series data in the sub-windows with no anomalies greater than a threshold anomaly with respect to the periodicity or pseudo-periodicity, wherein the reference pattern comprises a series of N sample points of reference values spanning the reference time period and separated from one another by the inter-sample time interval; time aligning the N sample points of the runtime observation window with the N sample points of the reference pattern.
Achin teaches determining a reference pattern that models the periodicity or pseudo-periodicity of the training time series data in the sub-windows with no anomalies greater than a threshold anomaly with respect to the periodicity or pseudo-periodicity (see Fig. 9, para [0355-0356], para [0367-0367], discloses determining one or more variables of time-series data as targets (reference pattern) of training data included in a subset of observations (sub-windows) with respect to time ranges based on forecast range and skip range (threshold anomaly) that are based on metadata associated with time-series data), wherein the reference pattern comprises a series of N sample points of reference values spanning the reference time period and separated from one another by the inter-sample time interval (see Fig. 9, para [0346], para [0362], discloses target and predictor variables (N sample points of reference values) over an interval of time and a default training window of 5 training and validation ranges (inter-sample time interval) divided up evenly over a total dataset); time aligning the N sample points of the runtime observation window with the N sample points of the reference pattern (see Fig. 9, par [0350], para [0369, 0371], discloses determining the duration of training-input time range based on the amount of variation over time in values of the variables and the consistency of variation in values of the variables over a plurality of time periods and duration of forecast range, is analogous with time aligning sample points).
Bledsoe/Bhargava/Matselyukh/Achin are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe/Bhargava/ Matselyukh to determine reference pattern that models periodicity of training time series data from disclosure of Achin. The motivation to combine these arts is disclosed by Achin as “partitions past observations to train a supervised learning model, measure its performance, and improve accuracy” (para [0333]) and determining reference pattern that models periodicity of training time series data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Bledsoe teaches a system comprising: one or more processors; and memory configured for storing instructions that, when executed by the one or more processors, cause the system to carry out operations including (see Fig. 2, para [0117], discloses processors and memory) : obtaining training time series data from a production database (see Fig. 1, para [0026], para [0031], discloses time-series forecasting server collecting data sets (training time series data) with time series data points from data repositories (production database)), the training time series data spanning an observation time window and comprising a series of values of a metric at regularly-spaced sample points in time, the regular spacing equal to an inter-sample time interval (see para [0020], para [0026], discloses time series data sets evenly spaced over time according to a constant spaced time interval, such as year, month, day, hour, second (inter-sample interval)); analyzing the training time series data to determine one of a periodicity or a pseudo- periodicity of the training time series data across a plurality of consecutive, repeating sub- windows that span the observation time window, each equal in size to a reference time period and each spanned by the same number N of sample points of metric values, wherein N is a positive integer greater than one (see Fig. 2, Table 1, para [0022, 0026], para [0032], discloses determining predictor variables that are relevant to time series data points, including number of time series samples that include vector values, in which the time series observations are evenly spaced according to spaced time interval); determining a reference threshold (see para [0085], discloses predetermining a threshold); obtaining runtime time series data from the production database, the runtime time series data spanning a runtime observation widow equal to the reference time period, and comprising runtime values of the metric at N sample points in time, separated from one another by the inter- sample time interval (see Figs. 1-2, para [0025-0026], para [0038-0039], discloses obtaining time series data from data repositories for time series data points of respective time intervals for determined characteristics of times series data).
Bledsoe does not explicitly teach  storing the reference pattern and the reference threshold in a reference database; computing runtime deviations between the runtime values and the reference values of the reference pattern at each of the N time aligned sample points; identifying each of zero or more runtime deviations having an absolute value that exceeds the reference threshold as an anomaly; and graphically displaying each identified anomaly and its corresponding sample time in a display device of the system.
Bhargava teaches storing the reference pattern and the reference threshold in a reference database (see Fig. 6, col. 21 ln 9-14, discloses storing statistical parameters and threshold in data repository); computing runtime deviations between the runtime values and the reference values of the reference pattern at each of the N time aligned sample points (see col. 19 ln 5-30, discloses computing deviations between metrics for a particular time period and threshold for the particular time period, and triggering an action in response to detecting a value that surpasses the threshold); identifying each of zero or more runtime deviations having an absolute value that exceeds the reference threshold as an anomaly (see col. 3 ln 41-45, and col. 19 ln 58-67, discloses identifying deviations localized to particular time windows, generating a alert when a metric value exceeds threshold, the alert indicating a detected anomaly).
Bledsoe/Bhargava are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe to compute runtime deviations from disclosure of Bhargava. The motivation to combine these arts is disclosed by Bhargava as “enables efficient mining of real network traffic data to discover metric patterns not previously known to exist” (Col 3, lines 32-34) and computing runtime deviations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bledsoe/Bhargava do not explicitly teach graphically displaying each identified anomaly and its corresponding sample time in a display device of the computing system.
Matselyukh teaches graphically displaying each identified anomaly and its corresponding sample time in a display device of the computing system (see Fig. 4, para [0096], discloses displaying identified anomaly plotted with respect to time).
Bledsoe/Bhargava/Matselyukh are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe/Bhargava to display identified anomaly from disclosure of Matselyukh. The motivation to combine these arts is disclosed by Matselyukh as “improved anomaly detection apparatus and method that can reduce the number of false positive detections (i.e. false alarms where the traffic is in fact normal traffic) whilst also improving the overall detection rate to ensure a higher proportion of true anomalies are detected” (para [0008]) and displaying identified anomaly is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bledsoe/Bhargava/Matselyukh do not explicitly teach determining a reference pattern that models the periodicity or pseudo-periodicity of the training time series data in the sub-windows with no anomalies greater than a threshold anomaly with respect to the periodicity or pseudo-periodicity, wherein the reference pattern comprises a series of N sample points of reference values spanning the reference time period and separated from one another by the inter-sample time interval; time aligning the N sample points of the runtime observation window with the N sample points of the reference pattern.
Achin teaches determining a reference pattern that models the periodicity or pseudo-periodicity of the training time series data in the sub-windows with no anomalies greater than a threshold anomaly with respect to the periodicity or pseudo-periodicity (see Fig. 9, para [0355-0356], para [0367-0367], discloses determining one or more variables of time-series data as targets (reference pattern) of training data included in a subset of observations (sub-windows) with respect to time ranges based on forecast range and skip range (threshold anomaly) that are based on metadata associated with time-series data), wherein the reference pattern comprises a series of N sample points of reference values spanning the reference time period and separated from one another by the inter-sample time interval (see Fig. 9, para [0346], para [0362], discloses target and predictor variables (N sample points of reference values) over an interval of time and a default training window of 5 training and validation ranges (inter-sample time interval) divided up evenly over a total dataset); time aligning the N sample points of the runtime observation window with the N sample points of the reference pattern (see Fig. 9, par [0350], para [0369, 0371], discloses determining the duration of training-input time range based on the amount of variation over time in values of the variables and the consistency of variation in values of the variables over a plurality of time periods and duration of forecast range, is analogous with time aligning sample points).
Bledsoe/Bhargava/Matselyukh/Achin are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe/Bhargava/ Matselyukh to determine reference pattern that models periodicity of training time series data from disclosure of Achin. The motivation to combine these arts is disclosed by Achin as “partitions past observations to train a supervised learning model, measure its performance, and improve accuracy” (para [0333]) and determining reference pattern that models periodicity of training time series data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Bledsoe teaches a medium, having stored thereon program instructions that, when executed by one more processors of a system for detecting anomalies in time series data, cause the system to carry out operations including (see Fig. 2, para [0118], discloses medium and processors): obtaining training time series data from a production database (see Fig. 1, para [0026], para [0031], discloses time-series forecasting server collecting data sets (training time series data) with time series data points from data repositories (production database)), the training time series data spanning an observation time window and comprising a series of values of a metric at regularly-spaced sample points in time, the regular spacing equal to an inter-sample time interval (see para [0020], para [0026], discloses time series data sets evenly spaced over time according to a constant spaced time interval, such as year, month, day, hour, second (inter-sample interval)); analyzing the training time series data to determine one of a periodicity or a pseudo- periodicity of the training time series data across a plurality of consecutive, repeating sub- windows that span the observation time window, each equal in size to a reference time period and each spanned by the same number N of sample points of metric values, wherein N is a positive integer greater than one (see Fig. 2, Table 1, para [0022, 0026], para [0032], discloses determining predictor variables that are relevant to time series data points, including number of time series samples that include vector values, in which the time series observations are evenly spaced according to spaced time interval); determining a reference threshold (see para [0085], discloses predetermining a threshold); obtaining runtime time series data from the production database, the runtime time series data spanning a runtime observation widow equal to the reference time period, and comprising runtime values of the metric at N sample points in time, separated from one another by the inter- sample time interval (see Figs. 1-2, para [0025-0026], para [0038-0039], discloses obtaining time series data from data repositories for time series data points of respective time intervals for determined characteristics of times series data).
Bledsoe does not explicitly teach storing the reference pattern and the reference threshold in a reference database; computing runtime deviations between the runtime values and the reference values of the reference pattern at each of the N time aligned sample points; identifying each of zero or more runtime deviations having an absolute value that exceeds the reference threshold as an anomaly; and graphically displaying each identified anomaly and its corresponding sample time in a display device of the system.
Bhargava teaches storing the reference pattern and the reference threshold in a reference database (see Fig. 6, col. 21 ln 9-14, discloses storing statistical parameters and threshold in data repository); computing runtime deviations between the runtime values and the reference values of the reference pattern at each of the N time aligned sample points (see col. 19 ln 5-30, discloses computing deviations between metrics for a particular time period and threshold for the particular time period, and triggering an action in response to detecting a value that surpasses the threshold); identifying each of zero or more runtime deviations having an absolute value that exceeds the reference threshold as an anomaly (see col. 3 ln 41-45, and col. 19 ln 58-67, discloses identifying deviations localized to particular time windows, generating a alert when a metric value exceeds threshold, the alert indicating a detected anomaly).
Bledsoe/Bhargava are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe to compute runtime deviations from disclosure of Bhargava. The motivation to combine these arts is disclosed by Bhargava as “enables efficient mining of real network traffic data to discover metric patterns not previously known to exist” (Col 3, lines 32-34) and computing runtime deviations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bledsoe/Bhargava do not explicitly teach graphically displaying each identified anomaly and its corresponding sample time in a display device of the computing system.
Matselyukh teaches graphically displaying each identified anomaly and its corresponding sample time in a display device of the computing system (see Fig. 4, para [0096], discloses displaying identified anomaly plotted with respect to time).
Bledsoe/Bhargava/Matselyukh are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe/Bhargava to display identified anomaly from disclosure of Matselyukh. The motivation to combine these arts is disclosed by Matselyukh as “improved anomaly detection apparatus and method that can reduce the number of false positive detections (i.e. false alarms where the traffic is in fact normal traffic) whilst also improving the overall detection rate to ensure a higher proportion of true anomalies are detected” (para [0008]) and displaying identified anomaly is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Bledsoe/Bhargava/Matselyukh do not explicitly teach determining a reference pattern that models the periodicity or pseudo-periodicity of the training time series data in the sub-windows with no anomalies greater than a threshold anomaly with respect to the periodicity or pseudo-periodicity, wherein the reference pattern comprises a series of N sample points of reference values spanning the reference time period and separated from one another by the inter-sample time interval; time aligning the N sample points of the runtime observation window with the N sample points of the reference pattern.
Achin teaches determining a reference pattern that models the periodicity or pseudo-periodicity of the training time series data in the sub-windows with no anomalies greater than a threshold anomaly with respect to the periodicity or pseudo-periodicity (see Fig. 9, para [0355-0356], para [0367-0367], discloses determining one or more variables of time-series data as targets (reference pattern) of training data included in a subset of observations (sub-windows) with respect to time ranges based on forecast range and skip range (threshold anomaly) that are based on metadata associated with time-series data), wherein the reference pattern comprises a series of N sample points of reference values spanning the reference time period and separated from one another by the inter-sample time interval (see Fig. 9, para [0346], para [0362], discloses target and predictor variables (N sample points of reference values) over an interval of time and a default training window of 5 training and validation ranges (inter-sample time interval) divided up evenly over a total dataset); time aligning the N sample points of the runtime observation window with the N sample points of the reference pattern (see Fig. 9, par [0350], para [0369, 0371], discloses determining the duration of training-input time range based on the amount of variation over time in values of the variables and the consistency of variation in values of the variables over a plurality of time periods and duration of forecast range, is analogous with time aligning sample points).
Bledsoe/Bhargava/Matselyukh/Achin are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe/Bhargava/ Matselyukh to determine reference pattern that models periodicity of training time series data from disclosure of Achin. The motivation to combine these arts is disclosed by Achin as “partitions past observations to train a supervised learning model, measure its performance, and improve accuracy” (para [0333]) and determining reference pattern that models periodicity of training time series data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success

Regarding claim 2, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe/Bhargava do not explicitly teach wherein analyzing the training time series data to determine one of a periodicity or a pseudo-periodicity of the training time series data across the plurality of consecutive, repeating sub-windows comprises: computing a fast Fourier transform (FFT) of the training time series data; and identifying in the FFT a period equal to the reference time period to within a pre- determined statistical uncertainty.
Matselyukh teaches computing a fast Fourier transform (FFT) of the training time series data (see para [0004], discloses Fourier transforms of time-series data); and identifying in the FFT a period equal to the reference time period to within a pre- determined statistical uncertainty (see para [0005], discloses identifying Fourier transforms to calculate baseline over a time interval).

Regarding claim 3, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe do not explicitly teach wherein analyzing the training time series data to determine one of a periodicity or a pseudo-periodicity of the training time series data across the plurality of consecutive, repeating sub-windows comprises: determining that a computed average value of the training time series data either: differs from zero by greater than a predefined statistical uncertainty, or equal to zero but with a maximum value of training data being greater than zero.
Bhargava teaches determining that a computed average value of the training time series data either: differs from zero by greater than a predefined statistical uncertainty, or equal to zero but with a maximum value of training data being greater than zero (see Fig. 4, col. 9  ln 31-37,col. 24 ln 51-54, discloses determining average response time is greater than zero and alerts are generated).

Regarding claim 4, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe does not explicitly teach wherein analyzing the training time series data to determine one of a periodicity or a pseudo-periodicity of the training time series data across the plurality of consecutive, repeating sub-windows that span the observation time window, each equal in size to the reference time period and each spanned by the same number N of sample points of metric values comprises: determining that the training time series data are periodic if the respective values of the metrics across the observation time window repeat to within a predefined statistical uncertainty of a respective, repeating expected value with a period equal to the reference period; and determining that the training time series data are pseudo-periodic if the training time series data are periodic except for a non-zero but threshold-limited number of respective values of the metrics that deviate from the respective, repeating expected value by more than an anomaly threshold that is at least as large as the predefined statistical uncertainty
Bhargava teaches determining that the training time series data are periodic if the respective values of the metrics across the observation time window repeat to within a predefined statistical uncertainty of a respective, repeating expected value with a period equal to the reference period (see Fig. 5, col. 15 ln 48-56, discloses repeatable patterns detected for metrics in a set of cluster-time windows associated with cluster identifiers); and determining that the training time series data are pseudo-periodic if the training time series data are periodic except for a non-zero but threshold-limited number of respective values of the metrics that deviate from the respective, repeating expected value by more than an anomaly threshold that is at least as large as the predefined statistical uncertainty (see Fig. 5, col. 15 ln 58-66, discloses marking extraction state as undefined for each time window for no repeatable pattern that can be grouped are detected for metric).

Regarding claim 5, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe further teaches wherein the plurality of consecutive, repeating sub-windows that span the observation time window includes at least three consecutive, repeating sub-windows, and wherein determining the reference comprises: temporally aligning the N sample points of each of the plurality of consecutive, repeating sub-windows with respect to a common starting reference time (see Figs. 7-8, para [0012], para [0105], discloses defining training periods and repeating sub-windows with respect to common starting training periods for training datasets with time series data points); computing a median of the values of the metric at each temporally aligned sample point; and setting the reference values of the reference pattern to the computed median values (see Fig. 9, Table 3, para [0023], para [0107], discloses computing seasonal median for samples in training time series forecasting models that are conditioned to be trained with a number of samples greater or equal to a minimum number of samples).

Regarding claim 9, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe further teaches wherein determining the reference pattern comprises retrieving a previously-determined reference pattern from the reference database, and wherein determining a reference threshold comprises retrieving a previously- determined reference threshold from the reference database (see Table 1, para [0023], para [0027], discloses retrieving previous patterns and thresholds for forecasting model data).

Regarding claim 10, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe further teaches wherein the observation time window corresponds to a sliding time window, and wherein determining the reference pattern comprises: making a determination that a previously-generated reference pattern in the reference database is out-of-date with respect to at least one of the runtime time series data or the sliding time window (see para [0080], discloses determining seasonality pattern is excluded when forecasting models is known to underperform at forecasting data points of time series); and in response to the determination, generating a new reference pattern based on the training time series data in the observation time window (see para [0080], discloses only naïve forecasting models selected when there are insufficient observations for time series).

Regarding claim 11, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe further teaches wherein the metric characterizes performance of an operational aspect of a telecommunications network, and wherein the operational aspect is at least one of: operation of one or more network components, or operation of one or more communication sessions of users of the telecommunications network (see Fig. 1, para [0024], discloses mobile networks such as Global System Mobile communication)

Regarding claim 12, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe further teaches wherein the training time series data and the runtime time series data comprise performance log data of the telecommunications network (see para [0025], para [0032], discloses time series monitoring system  for forecasting accuracy data).

Regarding claim 13, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe further teaches wherein the inter-sample time interval is one of 15 minutes, one hour, or one day, and wherein the reference time period is one week (see para [0026], para [0072], discloses inter-sample time interval of year, month, day, hour, second, and so forth and reference period of one week).

Regarding claim 14, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe/Bhargava do not explicitly teach storing each identified anomaly in an anomaly database.  
Matselyukh teaches storing each identified anomaly in an anomaly database  (see Fig. 5, para [0105-0106], discloses storing anomalies).

Regarding claims 15 and 18, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1 and a system of claim 17.
Bledsoe further teaches wherein the production database is comprised in a single Big Data distributed file system (BDDFS), wherein the production database includes or is associated with configuration data comprising configuration parameters of the method  (see Fig. 3, Table 1, para [0052, 0058], para [0077], discloses big data platform and distribution of time series data and entities to enter configuration files with time series data), and wherein the method further comprises: presenting the configuration parameters on an interactive user interface of the computing system (see Fig. 2, para [0052], discloses forecaster input interface to enter configurations); receiving input from the interactive user interface to modify zero or more configuration parameters (see para [0052-0053], discloses receiving input to modify forecasting data); storing the modified configuration parameters (see Fig. 3, para [0058-0060], discloses storing modified data in repositories); carrying out at least one step of the method according to at least on stored configuration parameter (see Fig. 3, para [0059], discloses producing forecasted data points of a times series model based on variables extracted from data sources); and executing in an autonomous mode comprising: applying the observation time window as a sliding window (see Fig. 1, para [0034], para [0090], discloses autonomously applying observation times in forecasting models using data points of time series in training process including sliding window methods); in response to determining that a previously-generated reference pattern is out of with respect to at least one of the sliding window or the runtime time series (see para [0080], para [0090], discloses determining seasonality pattern is excluded when forecasting models is known to underperform at forecasting data points of time series with respect to sliding window method): (i) advancing the sliding window prior to obtaining the training time series data and the runtime time series (see para [0022], para [0090], discloses modifying forecasting logic prior to training forecasting models), (ii) determining the reference pattern as an updated reference pattern to the previously-generated pattern (see Table 1, para [0022-0023], para [0027], discloses determining previous patterns as reference pattern for forecasting model data); (iii) determining the reference threshold an updated reference threshold to a previously- generated reference threshold (see Table 1, para [0022-0023], para [0027],  discloses determining previous thresholds as reference threshold for forecasting model data); and (iv) identifying anomalies the runtime time series obtained after advancing the time window (see para [0083], para [0102], discloses identifying anomalous data points in training data sets).

Regarding claims 16 and 19, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1 and a system of claim 17.
Bledsoe further teaches wherein the configuration parameters are at least one of: a storage location in the BDDFS of the training time series data and the runtime time series data; an identity of the runtime time series data; one or more pre-processing parameters; specification of a mathematical technique for use in determining at least one of the reference pattern or the reference threshold; specification of a mathematical technique for use in analyzing the training time series data for periodicity or pseudo-periodicity; the inter-sample time interval; or the reference time period (see Fig. 2, Table1, para [0052-0053], para [0085], discloses configuration of files for forecasting models and predetermining a threshold).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe et al. (US 2018/0300737) (hereinafter Bledsoe) in view of Bhargava et al. (US 7,783,745) (hereinafter Bhargava), Matselyukh and Achin as applied to claim 1, and in further view of Visuwanathan (US 2013/0110761) (hereinafter Visuanathan).
Regarding claim 6, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe further teaches wherein determining a reference threshold comprises: computationally aligning the N sample points of the reference pattern with the N sample points of each of the plurality of consecutive, repeating sub-windows (see Figs. 8-9, para [0105], para [0107],discloses training datasets with defined time series data points, in which the number of samples are greater or equal to a minimum number of samples depending on requirements); computing a deviation between the value of the metric and the reference value at each computationally aligned sample point (see para [0109], discloses computing deviation, the standard deviation for time series data will be equal to zero); 
Bledsoe/Bhargava/Matselyukh/Achin do not explicitly teach ranking the computed deviations from smallest to largest, each ranked deviation being associated with a sample point and metric value of the training time series data; and setting the reference threshold to the value of the metric at a particular sample point at which a rate of change between consecutive associated deviations is maximum among all consecutive deviations having rates of change below a rate upper limit.
Viswanathan teaches ranking the computed deviations from smallest to largest, each ranked deviation being associated with a sample point and metric value of the training time series data (see Fig. 1, para [0012,0014], discloses ranking anomaly detection from lowest probability  to highest probability for anomaly); and setting the reference threshold to the value of the metric at a particular sample point at which a rate of change between consecutive associated deviations is maximum among all consecutive deviations having rates of change below a rate upper limit (see Fig. 2, para [0015], para [0027-0028], discloses defining threshold for upper and lower boundaries).
Bledsoe/Bhargava/Matselyukh/Achin/Viswanathan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe/Bhargava/Matselyukh/Achin to rank computed deviations from disclosure of Viswanathan. The motivation to combine these arts is disclosed by Viswanathan as “Anomaly ranking methods and systems may improve system performance and availability by outputting data to a user, which may allow the user to quickly detect problems, diagnose problems, and to determine potential remedies to anomalous system behavior in a networked computer system and/or data center” (para [0016]) and ranking computed deviations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe/Bhargava/Matselyukh/Achin does not explicitly teach computing a respective standard deviation for each computed median value of the metric at each temporally aligned sample point; and computationally propagating the respective standard deviations to determine a respective threshold value at each sample point of the reference pattern.
Viswanathan teaches computing a respective standard deviation for each computed median value of the metric at each temporally aligned sample point (see para [0013-0014], discloses computing standard deviations of observation data points in a window of time-series data); and computationally propagating the respective standard deviations to determine a respective threshold value at each sample point of the reference pattern (see para [0028], discloses determining threshold based on distribution of time series data).
Bledsoe/Bhargava/Matselyukh/Achin/Viswanathan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe/Bhargava/Matselyukh/Achin to rank computed deviations from disclosure of Viswanathan. The motivation to combine these arts is disclosed by Viswanathan as “Anomaly ranking methods and systems may improve system performance and availability by outputting data to a user, which may allow the user to quickly detect problems, diagnose problems, and to determine potential remedies to anomalous system behavior in a networked computer system and/or data center” (para [0016]) and ranking computed deviations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe et al. (US 2018/0300737) (hereinafter Bledsoe) in view of Bhargava et al. (US 7,783,745) (hereinafter Bhargava), Matselyukh, and Achin as applied to claim 1, and in further view of Visuwanathan (US 2013/0110761) (hereinafter Visuanathan) and Bellala et al. (US 2017/0147930) (hereinafter Bellala).
Regarding claim 7, Bledsoe/Bhargava/Matselyukh/Achin teaches a method of claim 1.
Bledsoe/Bhargava/Matselyukh/Achin/Visuwanathan does not explicitly teach wherein the rates of change between the consecutive deviations correspond to a slope of a curve of the deviations as a function of ranking, and wherein the method further comprises determining the slope of the curve at associated sample points using piecewise linear regression.
Bellala teaches wherein the rates of change between the consecutive deviations correspond to a slope of a curve of the deviations as a function of ranking, and wherein the method further comprises determining the slope of the curve at associated sample points using piecewise linear regression (see para [0031-0032, 0040], discloses determining slope associated with piecewise linear regression).
Bledsoe/Bhargava/Matselyukh/Achin/Viswanathan/Bellala are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Bledsoe/Bhargava/Matselyukh/Achin/Viswanathan to utilize piecewise linear regression from disclosure of Bellala. The motivation to combine these arts is disclosed by Bellala as “the resultant clusters provide an improved set of clusters that segment each vehicular journey into a sequence of distinct behavioral periods” (para [0019]) and utilizing piecewise linear regression is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159